DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, 7 – 15, and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US 2018/0114438, hereafter Rajagopalan) in view of Ladewski (US 5,517,575).
As per claim 1, Rajagopalan discloses a method comprising:
capturing a thermal image of a scene by an image capture component (¶ 47);
selecting a pixel of the thermal image, wherein the pixel has a value corresponding to a measured thermal radiation intensity associated with an object in the scene;
determining coordinates of the object in the scene comprising determining a location of the selected pixel on an image plane associated with the image capture component (¶ 48);
determining a distance from the image capture component to the object using the determined coordinates (¶ 49); and
calculating an emitted thermal radiation intensity of the object using the determined coordinates and the measured thermal radiation intensity to compensate for 
However, Rajagopalan does not explicitly teach calculating an emitted thermal radiation intensity of the object using the determined coordinates and the measured thermal radiation intensity to compensate for attenuation associated with transmission of the emitted thermal radiation from the scene to the image capture component.
In the same field of endeavor, Ladewski discloses teach calculating an emitted thermal radiation intensity of the object using the determined coordinates and the measured thermal radiation intensity to compensate for attenuation associated with transmission of the emitted thermal radiation from the scene to the image capture component (column 22 lines 31 – 57).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Rajagopalan in view of Ladewski.  The advantage is correcting errors due to irregular surface contours.
As per claim 2, Rajagopalan discloses the method of claim 1, wherein the calculating comprises:
determining a distance from the image capture component to the object using the determined coordinates (¶ 68 and 139); and
determining the emitted thermal radiation intensity using the distance and the measured thermal radiation intensity.
As per claim 3, Rajagopalan discloses the method of claim 1, wherein the thermal image is a first thermal image, the selected pixel is a first pixel, and the 
capturing a second thermal image of the scene by the image capture component;
Page 2 of 9Appin. No.: 15/478,054selecting a second pixel of the second thermal image, wherein the second pixel has a value corresponding to a second measured thermal radiation intensity associated with the object in the scene; determining a location of the second pixel on the image plane associated with the image capture component; determining an angle defined by the image capture component and the image plane locations of the first and second pixels; and wherein the determining coordinates comprises determining the coordinates of the object corresponding to the first and second pixels using the first and second measured thermal radiation intensity values and the angle (¶ 45 -50; Here the angle is presented by the field of view as disclosed in ¶ 48).
As per claim 4, Rajagopalan discloses the method of claim 1, wherein the determining coordinates comprises:
translating the image plane location to the coordinates using parameters associated with the image capture component (¶48, 52, and 55).
As per claim 5, Rajagopalan discloses the method of claim 4, wherein the parameters are extrinsic parameters comprising:
a height of the image capture component; a pan angle of the image capture component; and/or a tilt angle of the image capture component (¶ 55).
As per claim 7, Rajagopalan discloses the method of claim 4, wherein the parameters are intrinsic parameters comprising: a focal length of the image capture 
As per claim 8, Rajagopalan discloses the method of claim 7, wherein the focal length is constant (¶ 52).
As per claim 9, Rajagopalan discloses the method of claim 1, wherein the thermal image is a first thermal image captured at a first time, the selected pixel is a first pixel, and the coordinates are first coordinates of the object at the first time, the method further comprising: capturing a second thermal image of the scene by the image capture component at a second time; selecting a second pixel of the second thermal image; determining second coordinates of the object in the scene at the second time; and determining a speed of the object using the first and second coordinates and the first and second times (¶ 58 and 107).
As per claim 10, Rajagopalan discloses the method of claim 1, wherein the emitted thermal radiation intensity of the object is substantially constant (¶ 52).
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
claim 15, arguments analogous to those presented for claim 5 are applicable for claim 15.
Regarding claim 17, arguments analogous to those presented for claim 7 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 8 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 9 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 10 are applicable for claim 20.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US 2018/0114438, hereafter Rajagopalan) in view of Ladewski (US 5,517,575) in further view of Dalal et al (US 2013/0191014, hereafter Dalal).
As per claim 6, Rajagopalan in view of Ladewski discloses the method of claim 5.
However, Rajagopalan in view of Ladewski does not explicitly teach further comprising determining the pan angle and the tilt angle using a vanishing point on the captured thermal image.
In the same field of endeavor, Dalal teaches further comprising determining the pan angle and the tilt angle using a vanishing point on the captured thermal image (¶ 23).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Rajagopalan in view of 
Regarding claim 16, arguments analogous to those presented for claim 6 are applicable for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487